DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner remark
With respect to claims 12-19, per ¶ 78 of the instant application, " A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se". Thus, the claims are eligible subject matter.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12 and 20 recite “the textual content to identify potential keywords…” It’s not clear how the claim identifies the potential keywords because it is not linked to a database or the textual content. For the purpose of examining, ‘identify potential keywords …’ is interpreted to identify the potential keyword from the textual content’. Appropriate clarification/correction is required. 
Claims 2-11 and 13-19 are rejected as they are being directly or indirectly dependent on rejected claims 1 and 12.
Claims 4 and 15 recite “a child node from the outermost node of the branch, wherein the child node becomes the outermost node of a branch” but  It’s not clear whether the “a branch” is referred to the same branch mentioned in the beginning of the limitation i.e. “a child node from the outermost node of the branch”, or if it’s a new generated branch. For the purpose of examining, the examiner interprets it as the same branch. Appropriate clarification/correction is required. 
Claims 5-9 and 16-19 are rejected as they are being directly or indirectly dependent on rejected claim 4 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Bishop et al.( US 2013/0054613 A1) in view of Lewis et al (US 2018/0113933 A1) in further view of Wallerstein et al. (US 20170310552 A1).

Regarding claim 1. 
Bishop teaches a computer-implemented method, comprising: progressively obtaining, by one or more processors, textual content from a meeting hosting system, wherein the textual content is hosted on the meeting hosting system during a pre-defined interval (see at least figure 5, element 506 enhanced information management component (EIMC), also see abstract and ¶¶ 7-8, where EIMC “generating a file folder comprising relevant electronic documents or other information in relation to a scheduled meeting for a group of users…”. See also ¶ 33, wherein for example the electronic document corresponds to a received message (i.e. textual content)); 
progressively parsing, by the one or more processors, the textual content to identify potential keywords (see ¶ 34, “the EIMC can analyze or parse the electronic document and can identify key-content (or at least potential key-content), comprising a keyword(s), keyphrase(s), key audio content, key video content, key object(s), key link(s), key hyperlink(s), key electronic item, etc.”); 
Bishop does not explicitly teach iteratively cognitively analyzing, by the one or more processors, the potential keywords to determine which potential keywords comprise seed keywords, wherein the seed keywords meet a maturity threshold for inclusion in a data structure, wherein the iterative cognitive analysis of each potential keyword of the potential keywords is repeated a pre-defined number of times, and wherein the iteratively cognitively analyzing comprises generating and updating the data structure; and outputting, by the one or more processors, based on completing the pre- defined number of times, the data structure comprising the seed keywords.
Lewis teaches iteratively cognitively analyzing, by the one or more processors, the potential keywords to determine which potential keywords comprise seed keywords (see ¶ 12, “The frequency calculator module can determine, for each keyword of the first keyword category and the second keyword category, a keyword-seed affinity score based on a frequency of the keyword occurring with the seed keyword on an information resource of the domain entity.”, [i.e. the frequency calculation model can access through each keyword category which corresponds to iteratively analyzing the potential keywords]),
wherein the seed keywords meet a maturity threshold for inclusion in a data structure (see ¶ 89, “Each of the plurality of keywords can have a semantic distance from the seed keyword less than a semantic distance threshold. The semantic relationship graph may be traversed to discover or otherwise find additional keywords with quantifiably relevant to the seed keyword. The data processing system can access a semantic relationship graph or a data structure (e.g., array, linked list, graph, tree, heap, etc.) from the databases.”),
wherein the iterative cognitive analysis of each potential keyword of the potential keywords is repeated a pre-defined number of times (see ¶ 12, “The frequency calculator module can determine, for each keyword of the first keyword category and the second keyword category, a keyword-seed affinity score based on a frequency of the keyword occurring with the seed keyword on an information resource of the domain entity.”, [i.e. the frequency calculation model can access through each ), 
and wherein the iteratively cognitively analyzing comprises … updating the data structure (see ¶ 59, generating the data structure [i.e. semantic relationship graph], also see ¶ 89, teaches the updating the data structure, i.e. “the plurality of keywords and the semantic distance or relevance measure between each of the keywords may be updated from time to time by applying natural language processing techniques to a corpus of keywords retrieved from a variety of sources” );
Both Bishop and Lewis pertain to the problem of data analysis, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Bishop to incorporate iteratively analyzing the potential keywords to determine which potential keywords comprise seed keywords and outputting based on completing pre-defined number of times, the data structure comprising the seed keywords. The motivation for doing so would “efficiently processing electronic documents without the user having to manually search for a desired destination (e.g., file folder, communication device associated with a user group, a server and/or online site comprising information associated with a tag, etc.) for an electronic document or information relating thereto”. (See ¶ 83).
Lewis further teaches in ¶ 87, “The data processing system can transmit, to a content provider computing device for display, the plurality of keywords (BLOCK 640). The first keyword category can be indicated as selected and the second keyword category can be indicated as unselected responsive to determining that the first category-seed . 
However, Bishop and Lewis do not teach generating the data structure and outputting, by the one or more processors, based on completing the pre- defined number of times, the data structure comprising the seed keywords.
Papadimitriou teaches generating the data structure (see ¶ 53, “The graph generation module 506 can be used to generate a graph based on data stored in the CMDB 504. For example, starting from an identified CI, the graph generation module 506 can generate a graph of nodes and links representative of CIs and CI relationships stored within or associated with the CMDB 504. For example, the CIs generated based on results of a discovery process can include relationships with other CIs in the CMDB”) and outputting, by the one or more processors, based on completing the pre- defined number of times, the data structure comprising the seed keywords (see ¶ 67, “The output graph of the graph generation module 506 can, for example, be output to the UI module 514 which can generate a graphical user interface for displaying a graphical representation of graphs produced by e.g., the graph generation module 506. Such graphical user interfaces can be transmitted to e.g., the client device 524 for display to a user on a display unit”).
Bishop, Lewis and Wallerstein pertain to the problem of data analysis, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Bishop, Lewis and Wallerstein to incorporate the teaching of generating data structure. The motivation for doing so would to “generate a custom graph of nodes and connections such as to display more relevant nodes and/or 

Regarding claim 2. 
Bishop, Lewis and Wallerstein teaches the computer-implemented method of claim 1, 
Lewis further teaches further comprising: determining, by the one or more processors, an interpretation for each seed keyword of the seed keywords, based on accessing one or more data sources via a connector framework (see ¶ 50, “The dictionary or the look up table may specify a canonical form for each variant of the word. The canonical form may be representative of a standardized lexical representation of the keyword. For example, if the received seed keyword is “mice,” the keyword generator module 130 can generate “mouse” as the canonical form for the seed keyword by performing a look up on the dictionary specifying that “mouse” is the canonical form for “mice.””); and retaining, by the one or more processors, the interpretations in the data structure (see ¶ 51, “To generate additional keywords relevant to or otherwise associated with the seed keyword, the keyword generator module 130 can access a semantic relationship graph or a data structure (e.g., array, linked list, graph, tree, heap, etc.) from the databases 155.”, where semantic relationship corresponds to the retaining of the interpretation).
The motivation utilized in the combination of claim 1, applies equally as well to claim 2.


Bishop, Lewis and Wallerstein teaches the computer-implemented method of claim 2, 
Lewis further teaches further comprising: obtaining, by the one or more processors, textual content from the meeting hosting system comprising a seed keyword of the seed keywords (see ¶ 34, “measuring semantic relevance of keywords by parsing information resources to identify or discover more accurate and relevant keywords. In overview, a server (e.g., a data processing system) can generate a list of keywords using a seed keyword provided by a content provider using a semantic relationship graph.”); 
querying, by the one or more processors, the data structure, to access an interpretation of the seed keyword (see ¶ 51, “the keyword generator module 130 can access a semantic relationship graph or a data structure (e.g., array, linked list, graph, tree, heap, etc.) from the databases 155. The semantic relationship graph may include a plurality of keywords or phrases.”); 
obtaining, by the one or more processors, the interpretation based on the querying (see ¶ 51, “To generate additional keywords relevant to or otherwise associated with the seed keyword, the keyword generator module 130 can access a semantic relationship graph or a data structure (e.g., array, linked list, graph, tree, heap, etc.) from the databases 155.”, where semantic relationship corresponds to the retaining of the interpretation); 
and transmitting, by the one or more processors, to one or more clients connected to the meeting hosting system, the interpretation, wherein the one or more clients receive the interpretation in real-time (see ¶ 119, “the content items chosen and provided to client devices for display”).
The motivation utilized in the combination of claim 1, applies equally as well to claim 3.

Regarding claim 4. 
Bishop, Lewis and Wallerstein teaches the computer-implemented method of claim 1, 
Regarding wherein the iteratively cognitively analyzing comprises: for each potential keyword: Lewis teaches in see ¶ 59, “FIG. 2, FIG. 2 is a block diagram depicting one implementation of a semantic relationship graph 200, according to an illustrative implementation. In the example depicted, the semantic relationship graph 200 can include seven keyword nodes 205A-F with edges 210A-K connecting each of the keyword nodes 205A-F”, where 205A-F are child nodes of keyword Node 205A, also see ¶ 101 and ¶ 70, “Through the search, the frequency calculator module 140 may have identified three keywords 315A-C with at least one 315A matching the seed keyword and the other one or two 315B and 315C matching one or two of the candidate keywords. Upon finding the matches, the frequency calculator module 140 can assign a frequency count to each of the candidate keywords.” Where if a no occurrence happen, the node becomes the outermost node, see ¶ 89, “Each of the plurality of keywords can have a semantic distance from the seed keyword less than a semantic distance threshold. The semantic relationship graph may be traversed to discover or otherwise find additional keywords with quantifiably relevant to the seed keyword.”
generating, by the one or more processors, based on frequency of the potential keyword, a node off a root from the potential keyword, wherein the node off the root comprises an outermost node of a branch (see ¶ 23, “a custom graph of nodes can be generated based on a selected root node. Depending on the implementation, the root node can be selected by the system, by a user input or a combination thereof. The root node can be included in the custom graph. A plugin module can be used to execute a plugin on the root node to generate child nodes that can be included in the custom graph along with the root node. The system can then iteratively execute the plugin against at least some of the generated child nodes, for example, until no more child nodes are generated. Alternatively, execution can stop after occurrence of other conditions, such as a depth of the custom graph.”); 
determining, by the one or more processors, if a subsequent appearance of the potential keyword occurs in the progressively obtained textual content ([NOTE: if a subsequent appearance occurs is interpreted as if there will be a child node or not], therefore, see figure 4, step 408, determines if a child node should be generated), wherein the determining comprises; based on determining that the subsequent appearance occurs, generating, by the one or more processors, a child node from the outermost node of the branch, wherein the child node becomes the outermost node of a branch ([NOTE: if a child node is added to the node of a length, it is by default the outermost node], therefore, see ¶ 23, “a custom graph of nodes can be generated based on a selected root node. Depending on the implementation, the root node can be selected by the system, by a user input or a combination thereof. The root node can be included in the custom graph. A plugin module can be used to execute a plugin on the generate child nodes that can be included in the custom graph along with the root node. The system can then iteratively execute the plugin against at least some of the generated child nodes, for example, until no more child nodes are generated. Alternatively, execution can stop after occurrence of other conditions, such as a depth of the custom graph.”); 
and based on determining that the subsequent appearance does not occur, generating, by the one or more processors, a new node from the root, wherein the new node becomes the outermost node of the branch ([NOTE: if a new node is added from the root node of a length, it is by default the outermost node], therefore, see ¶ 23, “a custom graph of nodes can be generated based on a selected root node. Depending on the implementation, the root node can be selected by the system, by a user input or a combination thereof. The root node can be included in the custom graph. A plugin module can be used to execute a plugin on the root node to generate child nodes that can be included in the custom graph along with the root node. The system can then iteratively execute the plugin against at least some of the generated child nodes, for example, until no more child nodes are generated. Alternatively, execution can stop after occurrence of other conditions, such as a depth of the custom graph.”, also see figure 7, where it show a root node and a child added, if a new node is added, it becomes the outermost node); 
and repeating, by the one or more processors, the determining, a pre-defined number of times (see ¶ 23, “The system can then iteratively execute the plugin against at least some of the generated child nodes, for example, until no more child nodes are generated. Alternatively, execution can stop after occurrence of other conditions, such as a depth of the custom graph.”).


Regarding claim 5. 
Bishop, Lewis and Wallerstein teaches the computer-implemented method of claim 4, 
Lewis further teaches further comprising: determining, by the one or more processors, if the branch comprising the potential keyword is of a length meeting the maturity threshold for inclusion in a data structure (see ¶ 42, “The defined limits can include limits on a number of nodes per graph, a hierarchy depth, and a number of nodes per level. The number of nodes per graph and level can be limited, for example, to manage usability and performance. For example, a number of nodes per level might also be limited to permit a user to more easily filter nodes per level. A maximum depth of the hierarchy can be set to prevent perpetual plugin invocation such as in a situation where a plugin might create a circular graph of nodes”, also see ¶ 23, “a custom graph of nodes can be generated based on a selected root node... the root node to generate child nodes that can be included in the custom graph along with the root node. The system can then iteratively execute the plugin against at least some of the generated child nodes, for example, until no more child nodes are generated. Alternatively, execution can stop after occurrence of other conditions, such as a depth of the custom graph.”),
The motivation utilized in the combination of claim 1, applies equally as well to claim 5.

Regarding claim 6. 

Lewis further teaches further comprising: based on determining that the branch is not of the length, deleting, by the one or more processors, the potential keyword from the data structure (see ¶ 42, “The defined limits can include limits on a number of nodes per graph, a hierarchy depth, and a number of nodes per level. The number of nodes per graph and level can be limited.”, also see ¶ 48, “If a node is found that does not meet the criteria, it can be removed from the generated child nodes”).
The motivation utilized in the combination of claim 1, applies equally as well to claim 6.

Regarding claim 7. 
Bishop, Lewis and Wallerstein teaches the computer-implemented method of claim 5, 
Lewis further teaches further comprising: based on determining that the branch is of the length, retaining, by the one or more processors, the potential keyword in the data structure as a seed keyword (see ¶ 42, “The defined limits can include limits on a number of nodes per graph, a hierarchy depth, and a number of nodes per level. The number of nodes per graph and level can be limited.”, also see ¶ 48, “If a node is found that does not meet the criteria, it can be removed from the generated child nodes.”, [i.e. if the criteria is not meet, then it will be retained (when the graph is generated)]).
The motivation utilized in the combination of claim 1, applies equally as well to claim 7.


Bishop, Lewis and Wallerstein teaches the computer-implemented method of claim 7, 
Lewis further teaches further comprising: obtaining, by the one or more processors, a new maturity threshold; and validating, by the one or more processors, that the seed keyword meets the new maturity threshold (see ¶ 66, “The frequency calculator module 140 can adjust the keyword-seed affinity score for the candidate keyword based on the one or more properties of the respective keyword. In some implementations, the frequency calculator module 140 can determine or calculate a weighing factor to adjust the keyword-seed affinity score for the candidate keyword.”).
The motivation utilized in the combination of claim 1, applies equally as well to claim 8.

Regarding claim 9. 
Bishop, Lewis and Wallerstein teaches the computer-implemented method of claim 8, 
Lewis further teaches further comprising: determining, by the one or more processors, based on the validating, that the seed keywords does not meet the maturity threshold; and deleting, by the one or more processors, the seed keyword from the data structure (see ¶ 42, “The defined limits can include limits on a number of nodes per graph, a hierarchy depth, and a number of nodes per level. The number of nodes per graph and level can be limited.”, also see ¶ 48, “If a node is found that does not meet the criteria, it can be removed from the generated child nodes.”).
The motivation utilized in the combination of claim 1, applies equally as well to claim 9.

Regarding claim 10. 
Bishop, Lewis and Wallerstein teaches the computer-implemented method of claim 1, 
Lewis further teaches wherein the data structure comprises a tree and each seed keyword comprises a branch of the tree (see figure 2 and ¶ 89, “The data processing system can access a semantic relationship graph or a data structure (e.g., array, linked list, graph, tree, heap, etc.) from the databases.”).
The motivation utilized in the combination of claim 1, applies equally as well to claim 10.

Regarding claim 11. 
Bishop, Lewis and Wallerstein teaches the computer-implemented method of claim 1, 
Bishop further teaches wherein progressively obtaining the textual content further comprises: utilizing, by the one or more processors, application programming interfaces to convert visual, audio, and video content from the meeting hosting system into a portion of the textual content (¶ 34, “the EIMC can analyze or parse the electronic document and can identify key-content (or at least potential key-content), comprising a keyword(s), keyphrase(s), key audio content, key video content, key object(s), key link(s)”).

Claim 12 recites a computer program product to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. 

Claim 14 recites a computer program product to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here. 
Claim 15 recites a computer program product to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here. 
Claim 16 recites a computer program product to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here. 
Claim 17 recites a computer program product to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here. 
Claim 18 recites a computer program product to perform the method recited in claim 7. Therefore the rejection of claim 7 above applies equally here. 
Claim 19 recites a computer program product to perform the method recited in claims 8-9. Therefore the rejection of claims 8-9 above applies equally here. 
Claim 20 recites a system to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. 

Conclusion
Related arts: 
Barker et al. (US 20160125751 A1): “generate a corresponding data structure of the user query. For example, in response to receiving a question at QA system 312, question analyzer 314 can output the parsed question as a data structure. In some embodiments, the parsed question can be represented in the form of a parse tree or other graph structure” (see ¶ 21). 
Gao et al. (US 20090234832 A1): GRAPH-BASED KEYWORD EXPANSION, “Described is a technology by which a keyword may be expanded into related words, such as for use in information retrieval. The terms comprising words and/or phrases of a large number of documents” (see title and abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.K./           Examiner, Art Unit 2129                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129